Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Luber appeals the district court’s order granting the Appellees’ motion to dismiss and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Luber v. Anne Arundel Cnty., Md., No. 1:11-cv00237-RDB (D. Md. filed July 12, 2011; entered July 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.